J-S51007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellee

                      v.

RAHMAN HENDERSON

                           Appellant                   No. 2055 EDA 2014


                    Appeal from the PCRA Order June 2, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0001357-1996


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                 FILED SEPTEMBER 09, 2015

        Appellant, Rahman Henderson, appeals from the order entered in the

Delaware County Court of Common Pleas, dismissing his serial petition filed

under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546. On October 7, 1995, Appellant fatally shot the victim during a drug

deal.    A jury convicted Appellant on February 5, 1997, of second-degree

murder and related offenses.           On April 1, 1997, the court sentenced

Appellant, inter alia, to life imprisonment without the possibility of parole.

This Court affirmed the judgment of sentence on March 17, 1998, and our

Supreme Court denied allowance of appeal on July 14, 2000.

        Appellant litigated several unsuccessful PCRA petitions before filing the

current petition pro se on July 23, 2012. The PCRA court appointed counsel,

_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S51007-15


who filed a Turner/Finley1 “no-merit” letter and an application to withdraw

as counsel on December 3, 2012.                Appellant filed a pro se response.   On

January 9, 2014, the PCRA court issued Rule 907 notice and permitted

counsel to withdraw.        The PCRA court subsequently dismissed Appellant’s

petition on June 2, 2014.        Appellant timely filed a pro se notice of appeal

pursuant to the Prisoner Mailbox Rule.2

       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), cert.

denied, 556 U.S. 1285, 129 S. Ct. 2772, 174 L. Ed. 2d 277 (2009). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

timeliness provisions in the PCRA allow for very limited circumstances under

which the late filing of a petition will be excused. 42 Pa.C.S.A. § 9545(b)(1).

A petitioner asserting a timeliness exception must file a petition within sixty

days of the date the claim could have been presented.                 42 Pa.C.S.A. §

9545(b)(2). When asserting the newly created constitutional right exception

____________________________________________


1
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
2
  On July 9, 2014, the PCRA court ordered Appellant to file a Rule 1925(b)
statement, but Appellant failed to comply.



                                           -2-
J-S51007-15


under section 9545(b)(1)(iii), “a petitioner must prove that there is a ‘new’

constitutional right and that the right ‘has been held’ by that court to apply

retroactively.” Commonwealth v. Chambers, 35 A.3d 34, 41 (Pa.Super.

2011), appeal denied, 616 Pa. 625, 46 A.3d 715 (2012).

       Instantly, Appellant’s judgment of sentence became final on October

12, 2000.      Appellant filed his current petition on July 23, 2012, almost

twelve (12) years later; thus, the petition is patently untimely.                  See 42

Pa.C.S.A.     §   9545(b)(1).          Appellant      attempts   to     invoke     Section

9545(b)(1)(iii), contending his sentence is unconstitutional pursuant to

Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407

(2012).3 Nevertheless, our Supreme Court has ruled Miller does not apply

retroactively to sentences which became final before the filing date of Miller

(June 25, 2012). See Commonwealth v. Cunningham, 622 Pa. 543, 81
A.3d 1 (2013). Moreover, Appellant was eighteen (18) years-old when he

shot and killed the victim.       Thus, Miller does not apply to his case.            See

Commonwealth           v.   Cintora,     69 A.3d 759,   764     (Pa.Super.    2013)

(explaining Miller did not apply to petitioners who were eighteen or older

when they committed underlying crimes).                 Accordingly, the PCRA court

____________________________________________


3
  In Miller, the United States Supreme Court held that a mandatory
sentence of life imprisonment without the possibility of parole for those
under the age of eighteen (18) at the time of their crimes violates the Eighth
Amendment’s prohibition on cruel and unusual punishments. See Miller,
supra at ___, 132 S.Ct. at 2469, 183 L.Ed.2d at ___.



                                           -3-
J-S51007-15


properly dismissed Appellant’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2015




                                     -4-